       Case 2:21-cv-00452-AJS Document 3 Filed 04/16/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BLAIR DOUGLASS,

           Plaintiff,                    21cv0436
                                         LEAD CASE
                   v.

ARTIFACT UPRISING LLC,

           Defendant.

BLAIR DOUGLASS,

           Plaintiff,                    21cv0438
                                         MEMBER CASE
                   v.

RESIDEO TECHNOLOGIES, INC.,

           Defendant.

BLAIR DOUGLASS,

           Plaintiff,                    21cv0440
                                         MEMBER CASE
                   v.

BMW OF NORTH AMERICA, LLC,

           Defendant.

BLAIR DOUGLASS,

           Plaintiff,                    21cv0446
                                         MEMBER CASE
                   v.

GLOWFORGE INC.,

           Defendant.
        Case 2:21-cv-00452-AJS Document 3 Filed 04/16/21 Page 2 of 6




BLAIR DOUGLASS,

            Plaintiff,                    21cv0447
                                          MEMBER CASE
                    v.

MOUNTAIN KHAKIS, LLC,

            Defendant.

___________________


BLAIR DOUGLASS,

            Plaintiff,                    21cv0448
                                          MEMBER CASE
                    v.

URBAN FARMER LLC,

            Defendant.



BLAIR DOUGLASS,

            Plaintiff,                    21cv0451
                                          MEMBER CASE
                    v.

HHGREGG, INC.,

            Defendant.

BLAIR DOUGLASS,

            Plaintiff,                    21cv0452
                                          MEMBER CASE
                    v.

SOTHEBY'S, INC.,
        Case 2:21-cv-00452-AJS Document 3 Filed 04/16/21 Page 3 of 6




            Defendant.


BLAIR DOUGLASS,

            Plaintiff,                    21cv0454
                                          MEMBER CASE
                    v.

STELLA & CHEWYS LLC,

            Defendant.


BLAIR DOUGLASS,

            Plaintiff,                    21cv0455
                                          MEMBER CASE
                    v.

JC USA, INC.,

            Defendant.


BLAIR DOUGLASS,

            Plaintiff,                    21cv0466
                                          MEMBER CASE
                    v.

XEROX CORPORATION,

            Defendant.


BLAIR DOUGLASS,

            Plaintiff,                    21cv0467
                                          MEMBER CASE
                    v.

POWER HOME SOLAR LLC,

            Defendant.
      Case 2:21-cv-00452-AJS Document 3 Filed 04/16/21 Page 4 of 6




BLAIR DOUGLASS,

          Plaintiff,                    21cv0469
                                        MEMBER CASE
                  v.

18TH AND WALNUT LLC,

          Defendant.


BLAIR DOUGLASS,

          Plaintiff,                    21cv0479
                                        MEMBER CASE
                  v.

CUDDLE CLONE HOLDINGS LLC,

          Defendant.


BLAIR DOUGLASS,

          Plaintiff,                    21cv0480
                                        MEMBER CASE
                  v.

FRENCH CONNECTION GROUP, INC.,

          Defendant.

BLAIR DOUGLASS,

          Plaintiff,                    21cv0481
                                        MEMBER CASE
                  v.

THEHAIRBOWCOMPANY.COM LLC,

          Defendant.
       Case 2:21-cv-00452-AJS Document 3 Filed 04/16/21 Page 5 of 6




BLAIR DOUGLASS,

              Plaintiff,                 21cv0485
                                         MEMBER CASE
                      v.

TRAEGER PELLET GRILLS LLC,

              Defendant.


BLAIR DOUGLASS,

              Plaintiff,                 21cv0487
                                         MEMBER CASE
                      v.

BLISSY LLC,

              Defendant.


BLAIR DOUGLASS,

              Plaintiff,                 21cv0497
                                         MEMBER CASE
                      v.

KAMMOK GEAR, LLC,

              Defendant.

BLAIR DOUGLASS,

              Plaintiff,                 21cv0498
                                         MEMBER CASE
                      v.

GRIP6 LLC,

              Defendant.
     Case 2:21-cv-00452-AJS Document 3 Filed 04/16/21 Page 6 of 6




                   CONSOLIDATION ORDER OF COURT

IT IS HEREBY ORDERED that the parties shall proceed as follows:

1.      Civil Action Nos. 21-438, 21-440, 21-446, 21-447, 21-448, 21-451, 21-452, 21-

        454, 21-455, 21-466, 21-467, 21-469, 21-479, 21-480, 21-481, 21-485, 21-487,

        21-497, and 21-498 are hereby consolidated with Civil Action No. 2:21-cv-436,

        the lead case as captioned above.

2.      All pleading, motions, and other papers hereafter filed shall be filed at Civil

        Action No. 2:21-cv-436.

3.      The Clerk of Court shall close Civil Action Nos. 21-438, 21-440, 21-446, 21-447,

        21-448, 21-451, 21-452, 21-454, 21-455, 21-466, 21-467, 21-469, 21-479, 21-

        480, 21-481, 21-485, 21-487, 21-497, and 21-498.



                                       SO ORDERED this 16th day of April, 2021.

                                       s/Arthur J. Schwab
                                       Arthur J. Schwab
                                       United States District Judge
